Concurring Opinion by
Montgomery, J.:
I concur in the opinion written by Judge Wright in this case because justice requires a new trial, but I *271do not interpret it to mean that the trial courts no longer have the privilege of trying cases of lesser importance without having the proceedings recorded by an official stenographer, which privilege is given by the Act of May 1, 1907, P. L. 185, §2, as amended by the Acts of June 1, 1959, P. L. 340, §1 and January 8, 1960, P. L. (1959) 2116, §1 (17 P.S. 1802, supp.).